UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-2197



J. ALAN BRICKER,

                                            Plaintiff - Appellant,

          versus

THE STATE OF MARYLAND, DEPARTMENT OF HEALTH
AND MENTAL HYGIENE,

                                              Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Frederic N. Smalkin, District Judge. (CA-
95-3624-S)


Submitted:   November 26, 1996         Decided:     December 18, 1996


Before MURNAGHAN, HAMILTON, and MICHAEL, Circuit Judges.

Affirmed by unpublished per curiam opinion.


J. Alan Bricker, Appellant Pro Se. Lawrence Joseph Ageloff, OFFICE
OF THE ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order granting Defen-

dant's motion for summary judgment and dismissing Appellant's suit

filed pursuant to the Americans with Disabilities Act of 1990, 42

U.S.C. § 12112 (1994). We have reviewed the record and the district

court's opinion and find no reversible error. Accordingly, we
affirm on the reasoning of the district court. Bricker v. Maryland,
No. CA-95-3624-S (D. Md. July 26, 1996). We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not
aid the decisional process.




                                                          AFFIRMED




                                2